Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-3, 9-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Applicant’s admission Prior Art, “Generalized Cannon’s algorithm for parallel matrix multiplication”,…) in view of KR 10-2017-0005562 A (Applicant’s admission Prior Art).
	As per independent claim 1, Lee et al disclose, e.g., see Fig. 1, the invention substantially as claimed, including:
Claim 1. A convolution operation method implemented by a hardware including a processor and a memory, the method comprising: 
extracting, from a feature data with a M x N matrix (M and N are a natural number), a plurality of separate sub-matrices which have identical dimensions to a convolution kernel with a K x L matrix (K is a natural number equal to or smaller than M, and L is a natural number equal to or smaller than N) (Lee et al, page 45 and Fig. 1; MxN (M=N= 6) matrix A and KxL matrix B) ; 
generating a first vector which includes elements of at least one of the sub-matrices as elements of the first vector, and a second vector which includes elements of the convolution kernel as elements of the second vector (Lee et al, page 46 and Fig. 2; consider a “virtual [processor] array needs to be partitioned to be allocated into the available physical array”, e.g., matrices A & B are decomposed into blocks, in (3x2) & 2x5 arrangement, respectively) ; 
extracting, from the first vector, a partial vector including all elements of the sub-matrix, for each of the sub-matrices; and 
deriving a result of a convolution operation by multiplying between each element of the partial vector corresponding to each of the sub-matrices and each element at a corresponding position in the second vector (Lee et al, page 45, Example 1, second sentence from the bottom), and 
As per independent claims 9 and 20, due to the similarity of claims 9 and 20 to claims 1, they are rejected under a similar rationale.
As per dependent claims 2-3, 10-12 and 16, the detailed features are obvious to a person having ordinary skill in the art.
Para. [0055]

    PNG
    media_image1.png
    146
    828
    media_image1.png
    Greyscale

Paras. [0060]-[0062]

    PNG
    media_image2.png
    515
    830
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    152
    803
    media_image3.png
    Greyscale

Conclusion

3.	Claims 4-8, 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are reference is art of interest.

5.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the detailed features of dependent claims 4-8, 13-15 and 17-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182